ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Charlene Sukari Hardnett, Esquire to suspend the Respondent from the practice of law for sixty days commencing May 8, 2008.
The Court having considered this Petition, it is this 15th day of April, 2008.
ORDERED, that Respondent, Charlene Sukari Hardnett, be and she is hereby suspended from the practice of law in the State of Maryland for a definite period of sixty days.
ORDERED, that the Clerk of this Court shall remove the name of Charlene Sukari Hardnett from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).